









Exhibit 10.1




RESTRICTED STOCK UNIT AWARD AGREEMENT
(2018 Time-Based Award)


This Agreement (“Agreement”) is made this <Grant Date> (“Grant Date”) by and
between <Participant Name> (“Participant”) and The Progressive Corporation (the
“Company”).


1.    Definitions. Unless otherwise defined or expressly given a different
meaning in this
Agreement, each capitalized term in this Agreement shall have the meaning given
to it in The Progressive Corporation 2015 Equity Incentive Plan (the “Plan”).


2.    Award of Restricted Stock Units. The Company grants to Participant an
award (the
“Award”) consisting of <# of Units> restricted stock units (the “Restricted
Stock Units” or “Units”), pursuant to, and subject to, the terms of the Plan.


3.    Condition to Participant’s Rights under this Agreement. This Agreement
shall not
become effective, and Participant shall have no rights with respect to the Award
or any Restricted Stock
Units, unless and until Participant has fully executed this Agreement and
delivered it to the Company. In the Company’s sole discretion, such execution
and delivery may be accomplished through electronic means.


4.    Restrictions; Vesting.


(a)
Subject to the terms and conditions of the Plan and this Agreement, including
the provisions of Paragraph 8 below, Participant’s rights in and to the Units
shall vest, if at all, according to the following schedule (with such
modifications as may be necessary or appropriate, in the Company’s sole
discretion, to eliminate fractional Units from the following vesting schedule):



i.    One-third of the Units shall vest on January 1, 2021;


ii.    One-third of the Units shall vest on January 1, 2022; and


iii.    One-third of the Units shall vest on January 1, 2023.




The Restricted Stock Units awarded under this Agreement shall vest in accordance
with the schedule set forth above unless, prior to the vesting date set forth
above, the Award and the applicable Units are forfeited or have become subject
to accelerated vesting under the terms and conditions of the Plan or this
Agreement.


(b)
Notwithstanding Paragraph 4(a) above:



i.
If Participant’s Qualified Retirement Eligibility Date (within the meaning of
Paragraph 4(b)(vi) below) occurred prior to the Grant Date, then fifty percent
(50%) of each Award Installment shall vest on the Specified Date (defined below)
and the remaining fifty percent (50%) of each Award Installment shall remain
unvested and subject to the terms of this Agreement;











1

--------------------------------------------------------------------------------





ii.
If Participant’s Qualified Retirement Eligibility Date occurs after the Grant
Date but prior to the Specified Date:





A.
If Participant’s employment terminates as a result of a Qualified Retirement
(within the meaning of Section 4(b)(v) below) prior to the Specified Date, then
on Participant’s Qualified Retirement Date (within the meaning of Section
4(b)(vii) below), fifty (50%) of each Award Installment shall vest and the
remaining fifty percent (50%) of each Award Installment shall terminate
automatically;



B.
If Participant’s employment terminates for any reason other than a Qualified
Retirement prior to the Specified Date, the provisions of Section 8 below shall
apply to such termination; or



C.
If Participant’s employment does not terminate prior to the Specified Date, then
fifty percent (50%) of each Award Installment shall vest on the Specified Date
and the remaining fifty percent (50%) of each Award Installment shall remain
unvested and subject to the terms of this Agreement; and



iii.
If Participant’s Qualified Retirement Eligibility Date occurs on or after the
Specified Date but prior to any vesting date specified in Paragraph 4(a) above,
then fifty percent (50%) of each unvested Award Installment shall vest on the
Participant’s Qualified Retirement Eligibility Date and the remaining fifty
percent (50%) of each unvested Award Installment shall remain unvested and
subject to the terms of this Agreement.



iv.
For purposes of this Paragraph 4(b), Specified Date shall mean: May 1, 2018 if
the Grant Date is in March 2018; August 1, 2018 if the Grant Date is in July
2018; November 1, 2018 if the Grant Date is in October 2018; and February 1,
2019 if the Grant Date is in January 2019; and on the first day of the month
that immediately follows the Grant Date if the Grant Date is at any other time;
provided, however, in each case, that if no sale of Stock occurs on the New York
Stock Exchange (the “NYSE”) on such date, then the next succeeding day on which
the Stock is traded on the NYSE shall be the Specified Date.



v.
For purposes of this Paragraph 4(b), “Qualified Retirement” shall mean any
termination of a Participant’s employment with the Company or its Subsidiaries
or Affiliates for any reason (including death, but excluding an involuntary
termination for Cause) that (a) qualifies as a “separation from service” within
the meaning of Section 409A, and (b) occurs on or after the first day of the
calendar month in which either of the following conditions are scheduled to be
satisfied:

        
(A)
the Participant is 55 years of age or older and has completed at least fifteen
(15) years of service as an employee of the Company or one or more of its
Subsidiaries or Affiliates; or

























2

--------------------------------------------------------------------------------





(B)
the Participant is 60 years of age or older and has completed at least ten (10)
years of service as an employee of the Company or one or more of its
Subsidiaries or Affiliates;



provided, however, that if Participant provided any service as an employee to
any entity (or one or more of its subsidiaries or affiliates) that became a
Subsidiary or Affiliate of the Company as a result of the Company’s acquisition,
directly or indirectly, of the assets of such entity (and/or one or more of its
subsidiaries or affiliates) or all or a controlling interest in such entity’s
capital stock or other equity interests (such entity being the “Acquired
Entity”), then Participant’s service as an employee of the Acquired Entity (or
one or more subsidiaries or affiliates of the Acquired Entity) prior to the date
of such acquisition by the Company shall not be treated as “service as an
employee of the Company or one or more of its Subsidiaries or Affiliates” for
purposes of this Paragraph 4(b)(v).


vi.
For purposes of this Paragraph 4(b), “Qualified Retirement Eligibility Date”
shall mean the first day of the earliest calendar month in which the Participant
is scheduled to satisfy either of the age and years-of-service requirements for
a Qualified Retirement as defined in Paragraph 4(b)(v) of this Agreement.



vii.
For purposes of this Paragraph 4(b), “Qualified Retirement Date” means the date
as of which Participant’s employment with the Company or its Subsidiaries or
Affiliates terminates pursuant to a Qualified Retirement as defined in Paragraph
4(b)(v) of this Agreement.



5.    Dividend Equivalents. Subject to this Paragraph 5, with respect to
dividends for which a
record date occurs during the Restriction Period applicable to any Units,
Participant shall be credited with
a Dividend Equivalent with respect to each outstanding Restricted Stock Unit,
and with respect to any
Dividend Equivalent Unit (defined below) resulting from prior reinvestments of
Dividend Equivalents as
provided in this Paragraph. All Dividend Equivalents so credited will be deemed
to be reinvested in
Restricted Stock Units on the date that the applicable dividend or distribution
is made to the Company’s shareholders, in the number of Dividend Equivalent
Units determined by dividing the aggregate value of
the Dividend Equivalents by the Fair Market Value of the Stock on such date
(rounded to the nearest
thousandth of a whole Unit or as otherwise reasonably determined by the
Company); provided, however,
that if Dividend Equivalents cannot be reinvested in Units due to the operation
of Section 3(a) of the Plan,
such Dividend Equivalents will be credited to Participant as a cash value, which
cash value shall be held
by the Company (without interest) subject to this Agreement. Any Units resulting
from the deemed
reinvestment of dividends in accordance with this Paragraph 5 are referred to
herein as “Dividend
Equivalent Units.” Dividend Equivalents shall be subject to the same terms and
conditions, and shall
vest or be forfeited (as applicable) at the same time, as the Restricted Stock
Units to which they relate;
provided, however, that if the Restriction Period for any Restricted Stock Unit
ends after the record date
for, but before the payment date of, a dividend, then any Dividend Equivalents
related to such dividend
and to Units for which the Restriction Period is ending will be paid in cash or
in Stock, in the sole discretion of the Company, as soon as practicable
following the payment date for such dividend.


6.    Units Non-Transferable. No Restricted Stock Units (and no Dividend
Equivalents) shall
be transferable by Participant other than by will or by the laws of descent and
distribution. In the event
all or any portion of the Award is transferred or assigned pursuant to a court
order, such transfer or
assignment shall be without liability to the Company, and the Company shall have
the right to offset














against the Award any expenses (including attorneys’ fees) incurred by the
Company, or any of its


3

--------------------------------------------------------------------------------





Subsidiaries or Affiliates, in connection with such attempted transfer or
assignment.


7.    Executive Deferred Compensation Plan. If Participant is eligible, and has
made the appropriate election, to defer the Award into The Progressive
Corporation Executive Deferred Compensation Plan (the “Deferral Plan”), and the
Award is eligible for deferral under the Deferral Plan, then at the time of
vesting, the Restricted Stock Units that would otherwise vest under this
Agreement (but not any Dividend Equivalents, which shall be delivered to
Participant in accordance with Paragraph 9), instead of being delivered to
Participant shall be credited to Participant’s account under the Deferral Plan,
subject to and in accordance with the terms and conditions of the Deferral Plan
and any related deferral agreement.


8.    Termination of Employment. Except as otherwise provided in the Plan,
including Section 11 (Change in Control Provisions) and Section 14(d) thereof,
or in this Paragraph 8, if Participant’s employment with the Company or any
Subsidiary or Affiliate terminates for any reason, the Award and all Restricted
Stock Units (and any related Dividend Equivalents) held by Participant that are
unvested or subject to restriction at the time of such termination shall be
forfeited automatically immediately after such termination. Notwithstanding the
foregoing, in the event that Participant’s employment terminates as a result of
Participant’s death prior to the Participant’s Qualified Retirement Eligibility
Date, then the Restricted Stock Units (and any related Dividend Equivalents)
will vest to the extent that the Award would have vested if Participant had
remained employed for one year following the
date of death, and the balance of the Award, if any, shall be forfeited. The
Company will process any vesting pursuant to the terms of the immediately
preceding sentence within 30 days following its receipt of notice of
Participant’s death. If the provisions of Paragraph 4(b)(i) of this Agreement
are applicable to Participant and this Award and Participant’s employment
terminates prior to the Specified Date as a result of Participant’s Qualified
Retirement, then the provisions of this Paragraph 8 shall not apply to Units
(and any related Dividend Equivalents) that are scheduled to vest on the
Specified Date; however, all other Units (and related Dividend Equivalents) will
be forfeited automatically, as of Participant’s Qualified Retirement Date, in
accordance with this Paragraph 8.


9.    Delivery at Vesting. Subject to the provisions of the Plan and this
Agreement, upon vesting of all or part of the Award, the Company shall deliver
to Participant one share of Stock in exchange for each such vested Restricted
Stock Unit and for each Dividend Equivalent Unit related thereto and cash in the
amount of any other related Dividend Equivalents, and the applicable Restricted
Stock Units (and any related Dividend Equivalents) shall be cancelled. Unless
determined otherwise by the Company at any time prior to the applicable
delivery, each fractional Restricted Stock Unit (and related Dividend Equivalent
Unit) shall vest and be settled in an equal fraction of a share of Stock.
Notwithstanding the foregoing, as to any Participant who is a “specified
employee” as defined in Section 409A of the Code, any delivery of Common Shares
will be delayed for six (6) months plus one (1) day
after the vesting date if, and to the extent, that such delay is required by
Section 409A.


10.    Disqualifying Activity. Notwithstanding any other provision of this
Agreement, if the Committee determines that Participant is engaging in, or has
engaged in, a Disqualifying Activity, the provisions of Section 10(b) of the
Plan will apply.


11.    Taxes. No later than the date as of which an amount relating to any Award
Installment first becomes taxable, Participant shall pay to the Company, or make
arrangements satisfactory to the Committee regarding the payment of, any Taxes
and other items of any kind required by law to be withheld with respect to such
amount. The obligations of the Company under the Plan and this Agreement




















4

--------------------------------------------------------------------------------





shall be conditioned on such payment or arrangements and the Company and its
Subsidiaries and Affiliates, to the extent permitted by law, shall have the
right to deduct any such Taxes from any payment of any kind otherwise due to
Participant. At vesting of any Award Installment, Restricted Stock Units and any
related Dividend Equivalent Units vesting on such vesting date will be valued at
the Fair Market Value of the Company’s Stock on such date.


Unless otherwise determined by the Committee, Participant must satisfy the
minimum statutory tax withholding obligations resulting from the vesting of
Restricted Stock Units and related Dividend Equivalents (“Minimum Withholding
Obligations”) either (a) by surrendering to the Company Restricted Stock Units
that are then vesting (or shares of Stock issuable upon vesting) with a value
sufficient to satisfy the Minimum Withholding Obligations, or (b) by paying to
the Company the appropriate amount in cash or, if acceptable to the Company, by
check or other instrument. Unless Participant advises the Company of his or her
election to use an alternative payment method, Participant shall be deemed to
have elected to surrender to the Company Restricted Stock Units that are then
vesting (or shares of Stock issuable upon vesting) with a value sufficient to
satisfy the Minimum Withholding Obligations.


Under no circumstances will Participant be entitled to satisfy any Minimum
Withholding Obligations by surrendering Restricted Stock Units that are not then
vesting or any Restricted Stock Units that Participant has elected to defer
under Paragraph 7 above. Any request by Participant to satisfy Minimum
Withholding Obligations by surrendering shares of Stock owned by Participant
prior to the date of such satisfaction must be specifically approved in advance
by the Committee. All payments and surrenders of Units or shares of Stock and
any requests for approval of alternative payment arrangements must be made by
Participant in accordance with such procedures as may be adopted by the Company
in connection therewith, and subject to such rules as have been or may be
adopted by the Committee.


12.    Non-Solicitation. In consideration of the Award made to Participant under
this Agreement, starting on the Grant Date and ending on the date that is
exactly twelve (12) months after Participant's “Separation Date” (defined
below), Participant shall not directly or indirectly recruit or solicit for
hire, or hire, or assist in any manner in the recruitment, solicitation for hire
or hiring, of any employee or officer of the Company or any of its Subsidiaries
or Affiliates in each case involving employment by any individual, business or
entity other than the Company or one of its Subsidiaries or Affiliates, or in
any way induce any such employee or officer to terminate his or her employment
with the Company or any of its Subsidiaries or Affiliates. For purposes of this
Paragraph, "Separation Date" means the date on which Participant's employment
with the Company or one of its Subsidiaries or Affiliates terminates for any
reason. A violation of this Paragraph 12 by Participant shall constitute a
“material violation” of an “agreement between the Participant and the Company”
within the meaning of clause (iii) of the definition of Disqualifying Activity.
The provisions of this Paragraph 12 shall be in addition to, and shall not
supersede or replace, the provisions of any employment or other agreement
between Participant and the Company or any of its Subsidiaries or Affiliates
that contains similar or additional restrictions on Participant.


13.    Entire Agreement. This Agreement constitutes the entire agreement between
the parties with respect to this Award, and, except as provided in Paragraph 12,
supersedes and cancels any other agreement, representation or communication,
whether oral or in writing, between the parties relating to the Award, provided
that the Agreement shall be at all times subject to the Plan.


14.    Amendment. The Committee may amend the terms of this Award to the fullest
extent
permitted by Section 12 of the Plan.




















5

--------------------------------------------------------------------------------





15.     Acknowledgments. Participant: (i) acknowledges receiving a copy of the
Plan
Description relating to the Plan, and represents that he or she is familiar with
all of the material provisions
of the Plan, as set forth in such Plan Description; (ii) accepts this Agreement
and the Award subject to all provisions of the Plan and this Agreement; and
(iii) agrees to accept as binding, conclusive and final all decisions and
interpretations of the Committee relating to the Plan, this Agreement or the
Award.


Participant evidences his or her agreement with the terms and conditions of this
Agreement, and
his or her intention to be bound by this Agreement, by electronically accepting
the Award pursuant to the procedures adopted by the Company. Upon such
acceptance by Participant, this Agreement will be immediately binding and
enforceable against Participant and the Company.




THE PROGRESSIVE CORPORATION




By: /s/     Daniel P. Mascaro
Vice President & Secretary




6